

116 HR 8403 IH: Human Factors Improvements to the Aircraft Certification Act
U.S. House of Representatives
2020-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8403IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2020Mr. Larsen of Washington (for himself and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Administrator of the Federal Aviation Administration to better integrate human factors into the aircraft certification process through the deployment of necessary enhancements to improve aviation safety, and for other purposes.1.Short titleThis Act may be cited as the Human Factors Improvements to the Aircraft Certification Act.2.Human factors(a)Aircraft certification process(1)EvaluationNot later than 18 months after the date of enactment of this Act, the Administrator (acting through the Associate Administrator for Aviation Safety of the Administration) shall—(A)conduct an evaluation of the development of tools and methods to support the integration of human factors assessment and system safety assessments of human interaction with flight deck and flight control systems for transport airplanes into the aircraft certification process under section 44704 of title 49, United States Code; and(B)develop a framework to better integrate human factors throughout such aircraft certification process with the objective of improving safety by designing systems and training pilots in a manner that accounts for contemporary knowledge to reduce the possibility of an accident resulting in whole or in part from the pilot’s interaction with the aircraft.(2)Report to CongressNot later than 60 days after the completion of the evaluation required under paragraph (1), the Administrator shall submit to Congress a report detailing the findings of such report and a plan for implementation based on such findings of such report.(3)ImplementationUpon submission of the report required under paragraph (2), the Administrator shall implement the findings of such evaluation.(b)Human factors education program(1)In generalThe Administrator shall develop a human factors education program that addresses the effects of modern flight deck systems, including automated systems, on human performance for transport airplanes and the approaches for better integration of human factors in aircraft design and certification.(2)Target audienceThe human factors education program shall be integrated into the training protocol in existence as of the date of the enactment of this Act such that such program is routinely administered to the following:(A)Appropriate employees within the Flight Standards Service.(B)Appropriate employees within the Aircraft Certification Service.(C)Other employees or authorized representatives determined to be necessary by the Administrator.(c)Transport airplane manufacturer information sharingThe Administrator shall—(1)require each transport airplane manufacturer to provide the Administrator with the information or findings necessary for flight crew to be trained on flight deck systems;(2)ensure the information or findings under paragraph (1) adequately includes consideration of human factors; and(3)ensure that each transport airplane manufacturer identifies any technical basis, justification or rationale for the information and findings under paragraph (1).(d)DefinitionsIn this Act:(1)AdministrationThe term Administration means the Federal Aviation Administration.(2)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.(3)Human factorsThe term human factors means a multidisciplinary set of principles developed to holistically explain and predict pilot behavior in relation to the management of the operation of an aircraft, including the pilot’s management of aircraft systems and response to systems failures and non-normal conditions.(4)Transport airplaneThe term transport airplane means a transport-category airplane designed for operation by an air carrier or foreign air carrier type-certificated with a passenger seating capacity of 30 or more or an all-cargo derivative of such an airplane.(e)Authorization of appropriationsThere is authorized to be appropriated such sums as are necessary to carry out this section.